Title: From John Adams to United States House of Representatives, 10 December 1799
From: Adams, John
To: United States House of Representatives


				
					Gentlemen of the House of Representatives:


					United States, December 10, 1799. 
				
				This very respectful address from the Representatives of the people of the United States, at their first assembly after a fresh election, under the strong impression of the public opinion and national sense, at this interesting and singular crisis of our public affairs, has excited my sensibility and receives my sincere and grateful acknowledgments.As long as we can maintain with harmony and affection the honor of our country consistently with its peace, externally and internally, while that is attainable, or in war when that becomes necessary, assert its real independence and sovereignty, and support the constitutional energies and dignity of its Government, we may be perfectly sure, under the smiles of Divine Providence, that we shall effectually promote and extend our national interest and happiness.

The applause of the Senate and House of Representatives, so justly bestowed upon the volunteers and militia for their zealous and active cooperation with the judicial power, which has restored order and submission to the laws, as it comes with peculiar weight and propriety from the Legislature, can not fail to have an extensive and permanent effect for the support of Government upon all those ingenuous minds who receive delight from the approving and animating voice of their country.
				
					John Adams.
				
				
			